Citation Nr: 0211621	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  00-22 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an increase in a 20 percent rating for 
residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1988 to April 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1999 RO decision which denied an increase in a 
20 percent rating for residuals of a right knee injury.  The 
Board remanded the case to the RO in November 2001.


FINDINGS OF FACT

The veteran's residuals of a right knee injury are manifested 
by no more than moderate instability, range of motion which 
is no worse than 0 to 94 degrees, no loss of function due to 
pain, and no arthritis on X-rays.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for 
residuals of a right knee injury have not been met.  
38 U.S.C.A. § 1155 (West 1991 and Supp. 2001);  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Navy from August 
1988 to April 1993.  Her service medical records show that in 
March 1990 she injured her right knee while playing 
basketball.  Her injury involved internal derangement and a 
fracture of the left tibial plateau, and arthroscopic surgery 
was performed.  

In a July 1994 rating decision, the RO granted service 
connection for residuals of the veteran's right knee injury, 
assigning a noncompensable rating.  In a March 1997 decision, 
the RO increased the rating for the right knee disability to 
20 percent.  The veteran filed her current claim for an 
increased rating for the right knee condition in April 1999.

VA medical records from April 1999 show the veteran 
complaining of right knee pain and seeking medication for her 
pain.  Her right knee was tender in the medial collateral 
region, with no redness, swelling, instability, or crepitus.  
She was assessed with right knee pain, and given a knee 
support.

A VA examination was given to the veteran in June 1999.  She 
said that she had problems with buckling of her knee, and 
that she suffered from a locking of the knee especially when 
standing up from a sitting position.  She reported that she 
had intermittent swelling, as well as continuous aching of 
the knees.  She was using Tylenol with mild relief, and used 
a knee brace if she felt she might overuse her knee.  Upon 
physical examination, the examiner noted that the veteran was 
ambulatory without the use of any assistive devices.  There 
was a mild valgus deformity of the right knee when compared 
to the left.  There were no effusions, and the knees were 
symmetrical bilaterally.  Instability to lateral placement of 
the knee was present, and there was at least a 5 to 10 degree 
displacement of the knee laterally.  Clicking and crepitus 
were noted.  No patellar ballottement was noted.  Flexion of 
the right knee was to approximately 140 degrees with some 
mild to moderate discomfort.  Extension revealed a mild 
hyperextension of the right knee to approximately 5 degrees.  
The examiner's diagnoses were history of anterior cruciate 
ligament damage, history of lateral femoral condyle cartilage 
damage, and unstable knee with evidence of some medial 
ligament damage.

VA X-rays from May 2000 show mild medial compartment joint 
space narrowing with slight varus deformity.  No synovial 
complex or significant degenerative changes were seen, and 
there was no fracture or dislocation.  The impression was 
mild medial compartment narrowing without degenerative 
hypertrophic changes.

VA medical records from July 2000 show the veteran being seen 
with complaints of knee pain and locking.  She indicated that 
her knee had not been locking up as much as it had been prior 
to using a knee brace.  She stated that her pain had gotten 
worse and that her knee swelled at night, and that her pain 
was mostly present when she was up on her legs.  She 
indicated a pain level of 5/10.  Objective findings showed 
that her bilateral range of motion for her knees was within 
normal limits, and she had bilateral lower extremity strength 
of 5/5.  She had patellar compression crepitus bilaterally 
and mild to moderate lateral laxity bilaterally.  There was a 
slight lateral deviation of the left patella, and tenderness 
over the medial right knee joint area.    

The veteran was given another VA examination in October 2000.  
She reported that she experienced pain, weakness, stiffness, 
swelling, locking, giving way, fatigability, and lack of 
endurance.  She denied experiencing heat and redness.  She 
reported that cold, walking, or sitting for a long time 
caused her pain, and that she took Tylenol and sometimes wore 
a knee brace for her pain.  No subluxation was indicated.  On 
physical examination, there was slight objective evidence of 
painful motion.  There was no edema or effusion, and no 
tenderness, redness, or heat.  There was some instability and 
weakness, as well as abnormal movement and guarding of 
movement.  She walked with a slight limp, and did not use a 
cane.  On range of motion testing, flexion of the right knee 
was 94 degrees and flexion of the left knee was 114 degrees.  
Extension on the right knee and left knee was 0 degrees.  
Stability was noted as being good.  X-rays showed no bony 
abnormality.  The examiner's diagnosis was arthralgia of the 
right knee with no loss of function due to pain.    
Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate her claim for an increased 
rating.  Relevant medical records have been obtained and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Impairment of a knee involving recurrent subluxation or 
lateral instability is rated 10 percent when slight, 20 
percent when moderate, and 30 percent when severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257. 

Recent medical evidence shows that the veteran does not have 
subluxation of the right knee, and there is no indication 
that any lateral instability present is more than moderate in 
nature.  VA records from April 1999 are negative for 
instability.  The June 1999 VA examination indicates some 
instability to lateral placement, with at least a 5 to 10 
degree displacement of the right knee laterally.  VA records 
from July 2000 show mild to moderate lateral laxity 
bilaterally.  An October 2000 VA examination noted no 
subluxation, and indicated some instability and weakness, but 
also noted stability as being good.  In light of this 
evidence, the Board finds that the medical evidence of record 
does not show that the veteran currently has recurrent 
subluxation or lateral instability of the right knee which is 
more than moderate in nature.  Thus no more than a 20 percent 
rating under Diagnostic Code 5257 is warranted.  

Upon consideration of other potentially applicable diagnostic 
codes, the Board finds that a higher rating under these codes 
is not warranted.  With regard to limitation of motion 
findings, standard range of motion of the knee is 0 degrees 
on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, 
Plate II.  

Flexion of a leg (knee) is rated 0 percent when limited to 60 
degrees, 10 percent when limited to 45 degrees, 20 percent 
when limited to 30 degrees, and 30 percent when limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Extension of a leg (knee) is rated 0 percent when limited to 
5 degrees, 10 percent when limited to 10 degrees, 20 when 
limited to 15 degrees, 30 percent when limited to 20 degrees, 
40 percent when limited to 30 degrees, and 50 percent when 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

The veteran's June 1999 VA examination found that her right 
knee range of motion was from 5 degrees extension to 140 
degrees of flexion, and her October 2000 VA examination found 
her right knee range of motion was from 0 degrees extension 
to 94 degrees of flexion.  VA records from July 2000 indicate 
that the veteran's range of motion for her knees was within 
normal limits.  Thus, the evidence does not show that a 
compensable rating for limitation of motion is warranted 
under Diagnostic Codes 5260 and 5261.  Additionally, while 
the veteran's October 2000 VA examination indicated that 
there was slight objective evidence of painful motion, there 
is no evidence that any such pain limits right knee flexion 
and extension to the degree required for a compensable rating 
under the limitation of motion codes. 38 C.F.R. §§ 4.40, 
4.45; DeLuca v Brown, 8 Vet. App. 202 (1995).  The Board also 
notes that X-rays show no right knee arthritis, and thus dual 
ratings for instability and for arthritis with limitation of 
motion are not warranted.  See VAOPGCPREC 9-98 and 23-97.

The Board finds that the preponderance of the evidence is 
against the claim for a rating in excess of 20 percent for 
residuals of a right knee injury.  Thus the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

A higher rating for residuals of a right knee injury is 
denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

